Citation Nr: 0845062	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  07-08 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for claimed coronary 
artery disease.

2.  Entitlement to service connection for a claimed vision 
disorder.  

3.  Entitlement to service connection for a claimed hearing 
loss.  

4.  Entitlement to service connection for a claimed lumbar 
spine condition.  

5.  Entitlement to service connection for a claimed ulnar 
nerve disability of the left hand.  


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran served on active duty from August 1973 to August 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the RO.  

In his February 2006 Notice of Disagreement, the veteran also 
complained of psychiatric problems, to include stress and 
anxiety issues, that he contends resulted directly or 
indirectly from his military service.  This issue is referred 
to the RO for appropriate disposition.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

In a January 2007 Substantive Appeal (on VA Form 9, Appeal to 
the Board), the veteran requested that he be afforded a 
hearing conducted before a Veteran's Law Judge in Washington 
DC.  

The veteran was scheduled for a January 2009 hearing.  The 
veteran, however, cancelled this hearing in November 2008, 
indicating that he lived outside the United States and that 
he would be financially unable to attend the hearing.  

However, the Board also notes that in a May 2008 statement on 
VA Form 9, Appeal to the Board, the veteran requested that he 
be afforded a hearing conducted before a Veteran's Law Judge 
at the RO.  To date, the veteran has not been afforded the 
opportunity to appear at a hearing conducted before a 
Veteran's Law Judge consistent with his request.  

In this regard, the Board notes that the veteran's November 
2008 statement indicated that he would be willing to 
participate in a videoconference hearing.  Accordingly, this 
case must be remanded to honor this request.  

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

If feasible, the RO should schedule the 
veteran for a hearing, to include by 
means of videoconference technology, with 
a Veterans Law Judge, following the usual 
procedures under 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.704 (2006).  

Thereafter, when indicated, the case should be returned to 
the Board for the purpose of appellate disposition.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


